Citation Nr: 1433436	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD with a 30 percent evaluation, effective June 14, 2005.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge, in January 2010.  A transcript is of record.

In March 2010, the Board remanded the claim for additional development.  In an October 2011 rating decision, the RO assigned a 70 percent rating for the service-connected PTSD, effective June 14, 2005.  Despite the increased rating granted, the Veteran's appeal remained before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a rating decision assigning a particular rating, a subsequent rating decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board remanded the claim again in December 2013.  That development has been completed and the file has been returned to the Board for appellate review.


FINDING OF FACT

In a July 2014 letter, the Veteran adequately requested withdrawal of his current appeal, in its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2014).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In July 2014, the Veteran submitted a statement to the Appeals Management Center requesting withdrawal of his "current appeal and any and all issues associated with it."  The request was in writing, was signed by the Veteran, and included the Veteran's VA file number.  The withdrawal was thus made in the appropriate form as per 38 C.F.R. § 20.204.  Additionally, the Board received the request prior to the issuance of a final decision.  

The Board finds that the Veteran intentionally withdrew his appeal for entitlement to an initial rating in excess of 70 percent for PTSD via the July 2014 letter, and the content and form of his request for withdrawal met the requirements of § 20.204(b).  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to the issue here on appeal.  The Board, therefore, does not have jurisdiction over the appeal of the claim for entitlement to an initial rating in excess of 70 percent for PTSD, and the appeal must be dismissed. 



ORDER

The appeal of the claim for entitlement to an initial disability rating in excess of 70 percent for PTSD is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


